In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00138-CR



       ADELI MEDINA CARRANZA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26122




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
        Following an open plea of guilty, Adeli Medina Carranza was convicted of unlawful

possession of a firearm and sentenced to ten years’ imprisonment. Carranza appeals.1

        Carranza’s attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceedings. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

        On December 14, 2015, counsel mailed Carranza copies of the brief, the appellate record,

and the motion to withdraw. Carranza was informed of his right to review the record and file a

pro se response, and he requested an extension of time to do so. This Court granted Carranza’s

request and informed him that any pro se response was due on February 15, 2016. Following a

second request for extension of time, which we granted, we informed Carranza that his pro se

response was due on or before March 16, 2016. To date, Carranza has not filed a pro se response.2


1
 In a companion case filed under our cause number case 06-15-00139-CR, Carranza appeals his conviction of
possession of more than one, but less than four, grams of methamphetamine in a drug-free zone.
2
 Carranza previously asked this Court for the appointment of new appellate counsel because his sentence “was base[d]
on things that [Carranza] was not being charged with.” The record indicates that Carranza’s sentence in his companion
case was enhanced following his plea of “true” to the State’s enhancement allegation.

                                                         2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record and the reporter’s record, and we agree with counsel that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment.3




                                                      Bailey C. Moseley
                                                      Justice
Date Submitted:            April 6, 2016
Date Decided:              May 3, 2016

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                          3